Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), and in view of Knatt et al (US 2018/0142932).
Regarding claim 1, Kang discloses a refrigerator comprising:
a main body (2);
a storage compartment (R) formed inside the main body; and
a cold air supplier ([0058]) to supply cold air to the storage compartment, the cold air supplier including a compressor (56) compressing a refrigerant, a condenser (58) condensing the compressed refrigerant, a decompressor ([0058] “capillary tube”) expanding the condensed refrigerant, an evaporator (60b) disposed at a rear of the storage compartment to evaporate the expanded refrigerant, and a refrigerant moving tube connecting the evaporator to the compressor through which the evaporated refrigerant is moved to the compressor so that the refrigerant is recirculated (although not shown it is required as part of a closed circuit refrigeration cycle to connect the evaporator to the compressor and therefor the “moving tube” is included),
wherein the evaporator (60b) includes:
a case (between 52a and 52c);
a refrigerant tube disposed inside the case such that the refrigerant introduced into the evaporator flows therethrough, and connected to the refrigerant moving tube at an inside of the case; and
a heat insulating material (62) filling the inside of the case to cover where the refrigerant tube and moving tube are connected to each other (as understood from figure 3 the extension from the evaporator 60b to the compressor 56 is through the insulation 62).
Further regarding the moving tube and connection between said moving tube and evaporator Morrison is provided. Morrison discloses a refrigerator including an evaporator (E or EE) including a refrigerant tube disposed inside a case such that the refrigerant introduced into the evaporator flows therethrough, and connected to a refrigerant moving tube (F or G) at an inside of the case. Morrison further discloses pressure regulators 11 and 12 delineating between the evaporator(s) and moving tube(s) in order to regulate suction pressure. It would have been 
Alternatively regarding the evaporator case; Knatt is provided. Knatt discloses a case (case frame 140, 150, 160, and 170 shown in figure 2) for an evaporator (200). The evaporator includes a refrigerant tube disposed inside the case such that the refrigerant introduced into the evaporator flows therethrough, and connected to the refrigerant moving tube (210) at an inside of the case (90 degree elbow connection between tube 200 and moving tube 210 shown in figure 8); and a heat insulating material ([0032] provides for covering the tube with insulating material 710; [0036] provides for polystyrene or polyurethane fill of cavity of the case) filling the inside of the case to cover where the refrigerant tube and the refrigerant moving tube are connected to each other. It would have been obvious to one of ordinary skill in the art to have provided Kang with the case and insulation fill of Knatt in order to reduce or eliminate extraneous heat transfer at the back side of the evaporator ([0037]) further Kang provides mere schematical representation of the evaporator therefor one of ordinary skill in the art looking to make or use the device would necessarily selection from known prior art evaporator arrangements, like that of Knatt.
Regarding claim 2, Kang as modified discloses the case of the evaporator is coupled to a rear wall of the storage compartment (shown in figure 3 of Kang).
Regarding claim 3, 
the refrigerant tube and the refrigerant moving tube are coupled to each other on the plate (Knatt figure 8 provides for the 90 degree elbow connection on the plate).
Regarding claim 4, Kang and Knatt disclose the plate is made of a metal material (Knatt discloses the plate 120 is made of plated copper [0028]).
Regarding claim 5, Kang and Knatt disclose the case includes a frame (140, 150, 160, and 170 of Knatt shown in figure 2) having an opening formed in a middle thereof; the opening including a first open side that is open toward the main body, and second open side that is open toward the storage compartment and is coupled with the plate (120 of Knatt) to be covered by the plate).
Regarding claim 7, Kang discloses a cold air passage (A) configured for cold air supplied from the cold air supplier to circulate in the storage compartment (R); and a partition plate (70) installed inside the storage compartment to from the cold air passage.
Regarding claim 8, Kang discloses the partition plate includes a first partition part (70) facing the rear wall of the storage compartment and a second partition part (part to which lead like 86 extends) bent from the first partition part and extended while facing an upper wall of the storage compartment.
Regarding claim 9, Kang discloses the rear wall of the storage compartment is formed with an opening (70h) that allows the plate to be exposed to an inside of the storage compartment, and the cold air passage includes a first section having a part formed between the first partition part (70) and the plate (of evaporator 60b) and a remaining part formed between the first partition part (70) and the rear wall of the storage compartment, the first section includes a cold air inlet (extending form fan 82).
Regarding claim 10, Kang disclose the cold air passage (A) includes a second section formed between the second partition part (identified as portion to which lead line 86 extends) 
Regarding claim 11, Kang discloses the cold air supplier further comprises a fan (82) installed in the second section of the cold air passage.
Regarding claim 12, Kang discloses a machine room disposed at a lower side of the storage compartment and in which the compressor is disposed (56), wherein one end part of the refrigerant moving tube connected to the compressor is exposed to an outside of the evaporator by passing through the case (as the moving tube connects to the compressor which is outside of the case the moving tube must pass therethrough; further Morrison further shows the moving tube extending into the machine room to connect to the compressor).
Regarding claim 13, Kang discloses the decompressor includes a capillary tube connecting the evaporator to the condenser ([0058] “capillary”).
Regarding claim 14, .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), in view of Knatt et al (US 2018/0142932), and in further view of Jeong et al (US 5,727,859).
Regarding claim 6, Kang discloses the storage compartment (R) includes a rear wall, wherein the frame (provided by Knatt) includes a first end part defining a circumference of the first open side; a second end part defining a circumference of the second open side (frame 140, 150, 160, and 170 as shown in figure 2 includes first and second end parts on the first and second open sides). Knatt further discloses a groove and protrusion mounting (grooves 172, 174, 175, and 178 receive raised edges or protrusions 182, 184, 186, and 188; [0034]-[0035]).
Kang as modified lacks that the storage compartment rear wall includes protrusions and the frame of the evaporator includes a coupling groove to receive said protrusions. Jeong discloses an evaporator frame/case (100 and 200 form a frame/case for the evaporator) an extension part extending from the second part of an evaporator frame, the extension part having a coupling groove (as shown in figure 5 a groove is present between 1b and 200) to which the coupling protrusion (protrusion from 4 in figure 5 is shown between 1b and 200) is coupled. It would have been obvious to one of ordinary skill in the art to have provided Kang with the groove/protrusion as taught by Jeong in order to secure the evaporator with increased manufacturing productivity and simplification (1:64-67 of Jeong).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), in view of Knatt et al (US 2018/0142932), and in further view of Jung (US 7,040,118).
Regarding claim 15, Kang discloses the capillary tube but is silent concerning the capillary passing through the case. Jung discloses a refrigerator including a capillary tube (104) connect between a condenser (205) and evaporator (203) by passing through a case (either 103 .
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Knatt et al (US 2018/0142932), and in further view of Jeong et al (US 5,727,859).
Regarding claims 16 and 19, Kang discloses a refrigerator comprising:
a main body (2) including an inner case (52c) and an outer case (52a) disposed at an outer side of the inner case to form an external appearance of the refrigerator;
a storage compartment (R) formed in the inner case and having a from side that is open (at door 54b);
a door (54b) configured to open or close the open front side of the storage compartment;
an evaporator (60b) disposed between a rear wall of the storage compartment (70) and the outer case (52a) to generate cold air through heat exchange with a refrigerant introduced to the evaporator;
a compressor (56) configured to compress the refrigerant passing through the evaporator; and
a refrigerant moving tube connecting the evaporator to the compressor (it is necessary as is well understood in the art for the evaporator to be connected to the compressor
wherein the evaporator includes:
a case (identified by change in cross hatching in figure 3)
a refrigerant tube ([0056]) disposed inside the case such that a refrigerant flows therethrough; and
a heat insulating material (plates of [0056]) filling the inside of the case to cover the refrigerant tube disposed in the case.
Kang is silent concerning mounting technique of the evaporator and lacks that the storage compartment rear wall includes protrusions and the frame of the evaporator includes a coupling groove to receive said protrusions. Jeong discloses an evaporator frame/case (100 and 200 form a frame/case for the evaporator) an extension part extending from the second part of an evaporator frame, the extension part having a coupling groove (as shown in figure 5 a groove is present between 1b and 200) to which the coupling protrusion (protrusion from 4 in figure 5 is shown between 1b and 200) is coupled. It would have been obvious to one of ordinary skill in the art to have provided Kang with the groove/protrusion as taught by Jeong in order to secure the evaporator with increased manufacturing productivity and simplification (1:64-67 of Jeong).
Alternatively regarding the evaporator case; Knatt is provided. Knatt discloses a case (case frame 140, 150, 160, and 170 shown in figure 2) for an evaporator (200). The evaporator includes a refrigerant tube disposed inside the case such that the refrigerant introduced into the evaporator flows therethrough, and connected to the refrigerant moving tube (210) at an inside of the case (90 degree elbow connection between tube 200 and moving tube 210 shown in figure 8); and a heat insulating material ([0032] provides for covering the tube with insulating material 710; [0036] provides for polystyrene or polyurethane fill of cavity of the case) filling the inside of the case to cover where the refrigerant tube and the refrigerant moving tube are connected to each other. It would have been obvious to one of ordinary skill in the art to have provided Kang with the case and insulation fill of Knatt in order to reduce or eliminate extraneous heat transfer at the back side of the evaporator ([0037]) further Kang provides mere 
Regarding claim 17, Kang discloses the rear wall of the storage compartment is formed with a rear wall opening (70h), the evaporator (60b) further comprising a plate (52h; Knatt provides the analogous plate 120 for heat exchange) forming one side of the case that faces the rear wall of the storage compartment and exposed to an inside of the storage compartment through the rear wall opening.
Regarding claim 18, Kang and Knatt disclose the plate is made of a metal material (Knatt discloses the plate 120 is made of plated copper [0028]), and the refrigerant tube is disposed on the plate to come in contact with the plate (shown in figure 5 of Knatt).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Knatt et al (US 2018/0142932), in view of Jeong et al (US 5,727,859), and in further view of Jung (US 7,040,118).
Regarding claim 20, Kang discloses the capillary tube but is silent concerning the capillary passing through the case. Jung discloses a refrigerator including a capillary tube (104) connect between a condenser (205) and evaporator (203) by passing through a case (either 103 or 200). It would have been obvious to one of ordinary skill in the art to have provided Kang with the capillary of Jung in order to exchange heat with the suction line and/or as Kang does not illustrate a routing of the capillary one of ordinary skill would necessarily look to prior art solutions to make or use the invention such as the solution provided by Jung.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al (US 11,047,616) evaporator within insulation of panel of refrigerator.
Lee (US 6,536,227) evaporator within insulation.
Negishi (US 4,951,481) evaporator within insulation.
Anderson et al (US 5,544,495) evaporator within insulation.
Yamada et al (US 2021/0131706) urethane to cover refrigerant pipe brazing locations.
Patterson (US 5,154,792) urethane refrigerant pipe enclosure.
Hirano et al (US 4,459,826) evaporator case.
Viklund et al (US 2009/0266105) evaporator rearrangement.
Lee (US 5,819,552) evaporator case with tab and groove mounting arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763